Citation Nr: 0520643	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1998 
to August 2002.
This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2002 rating decision by 
the Atlanta, Georgia Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  In pertinent part, 
the RO granted the veteran's claim for service connection for 
hypertension and assigned an initial 10 percent disability 
rating.  The veteran seeks a higher initial evaluation.  


FINDING OF FACT

The veteran's arterial hypertension, which requires 
continuous medication for control, has been manifested by 
diastolic pressure readings predominantly less than 110 and 
systolic pressure readings predominantly less than 200.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104 Diagnostic 
Code 7101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that his service-connected hypertension is 
more disabling than is contemplated by the currently assigned 
rating.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.


Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999); Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation is disputed, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  In this 
case, the veteran was awarded benefits effective from August 
2002, the same month he separated from service. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The RO has rated the veteran's hypertension as 10 percent 
disabling under Diagnostic Code 7101.  This rating 
contemplates hypertensive vascular disease (hypertension and 
isolated systolic hypertension) manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; history of diastolic pressure 
predominantly 100 or more which is controlled by continuous 
medication.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  
A 20 percent rating is warranted for hypertensive vascular 
disease manifested by diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.

The preponderance of the evidence in this case establishes 
that the veteran's hypertension, which requires continuous 
medication for control, has been manifested by diastolic 
pressure readings predominantly less than 110 and systolic 
pressure readings predominantly less than 200.  The record 
reveals no evidence of either elevated systolic or diastolic 
readings beyond that.  An October 2002 VA examination 
recorded the three blood pressure readings in the record: 
131/78, 123/73 and 132/86.  Although the Board notes that 
while in-service the veteran's blood pressure readings were 
higher prior to his prescription for medication, his 
hypertension is currently deemed under good control with 
Lisinopril.  Disability evaluations are based on the 
veteran's current condition.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

The veteran argues that his disability rating should be 
increased because without the medication he takes, his blood 
pressure would be significantly higher.  He argues that he 
should be rated according to the severity of his condition 
untreated.  The Board notes, however, that the regulations 
contemplate rating an individual's current hypertension 
disability as it exists with medication.  See 38 C.F.R. §  
4.104, Diagnostic Code 7101 (2004) ("This rating 
contemplates hypertensive vascular disease hypertension ... 
manifested by ... history of diastolic pressure predominantly 
100 or more which is controlled by continuous medication.") 
(Emphasis added).  

The veteran has also asserted that is diastolic/systolic 
blood pressure readings are normally higher than those 
recorded during the VA exam.  There is no competent evidence 
to support his assertions.  The veteran himself does not 
provide any specific blood pressure readings or additional 
treatment records to support his argument that his blood 
pressure readings are normally higher.  In making its 
determination, the Board must determine the credibility and 
probative value of the evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that VCAA notice requirements have been 
satisfied by virtue of an August 2002 VCAA letter; an October 
2002 letter, and a February 2004 SOC sent by the Atlanta RO 
to the veteran.  Because each provided notice of elements 
(1), (2) and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip. Op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).

Finally, with respect to element (4), the Board notes that 
the RO's October 2002 letter informed the veteran to send in 
the evidence needed as soon as possible, or to tell VA 
"about any additional information or evidence that you want 
us to try to get for you."  The February 2004 SOC cited for 
the veteran, in full, the language of 38 C.F.R. § 3.159(b).  
Moreover, in the SOC, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claims had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  See VAOPGCPREC 8-03 (the 
VCAA does to not impose a duty to notify for "downstream" 
issues on which a Notice of Disagreement ("NOD") has been 
filed, such as the rating assigned in this case following a 
grant of service connection).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in the 
2004 SOC was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and there is no indication that any post-adjudicatory aspect 
of the notice elements prevented him from providing evidence 
necessary to substantiate his claim and/or affected the 
essential fairness of the adjudication of the claim. 

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the veteran's service 
medical records and VA examination report identified above.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  The veteran has been afforded a 
medical examination to obtain an opinion as to the severity 
of his hypertension.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to an increased initial rating for hypertension, 
currently evaluated as 10 percent disabling, is denied.




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


